Case: 12-10137       Document: 00512060878         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 12-10137
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JASON RICHARD RANSOM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 7:05-CR-11-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jason Richard Ransom, federal prisoner # 33569-177, was sentenced to
270 months in prison following his plea of guilty to possession with intent to
distribute a controlled substance, conspiracy to possess with intent to distribute
a controlled substance, and possessing a firearm in furtherance of the
commission of a drug trafficking crime.                Following amendments to the
Sentencing Guidelines that lowered the offense levels for crack cocaine offenses,
the district court granted a motion by Ransom pursuant to 18 U.S.C. § 3582(c)(2)

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10137     Document: 00512060878    Page: 2     Date Filed: 11/21/2012

                                 No. 12-10137

and reduced his sentence to a total of 235 months of imprisonment. Ransom now
appeals.
      In his initial brief, Ransom argued that the district court erred by ruling
on his sentence reduction without providing him with a copy of the presentence
worksheet, which the district court relied on when deciding his motion. While
his appeal was pending, this court granted Ransom’s motion to review the
report. After Ransom reviewed the report, he filed a motion to supplement his
appellate brief, which this court also granted. Because Ransom received and
reviewed the relevant report and was permitted to supplement his challenges on
appeal, we will address his challenges to the district court’s grant of his
§ 3582(c)(2) motion.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases where the sentencing range has been subsequently
lowered by the Sentencing Commission. See United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). In such cases, the district court may reduce a sentence
after considering the applicable factors under 18 U.S.C. § 3553(a) and the
applicable guideline policy statements.     § 3582(c)(2).    The district court’s
determination of whether to reduce a sentence is reviewed for an abuse of
discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      A review of the record reveals that, when granting Ransom’s § 3582(c)(2)
motion, the district court properly considered the § 3553(a) factors, guideline
policy statements, Ransom’s self-improvement achievements, and Ransom’s lack
of disciplinary incidents. See Evans, 587 F.3d at 672-73; U.S.S.G. § 1B1.10;
§ 3582(c)(2). Ransom has not shown that the district court abused its discretion
in granting his § 3582(c)(2) motion. See Evans, 587 F.3d at 672-73.
      AFFIRMED.




                                       2